      CASE 0:19-cr-00294-PJS-LIB Document 40 Filed 04/21/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                         Case No. 19‐CR‐0294 (PJS/LIB)

        Plaintiff,

 v.                                                            ORDER

 ROBERT VAUGHN EVANS, a/k/a Terry
 Lykens, a/k/a Terry Lynn Kincaid,

        Defendant.



      Laura M. Provinzino, UNITED STATES ATTORNEY’S OFFICE, for
      plaintiff.

      Douglas Olson, OFFICE OF THE FEDERAL DEFENDER, for defendant.

      Defendant Robert Evans is charged with bank robbery in violation of 18 U.S.C.

§ 2113(a). ECF No. 8. Evans has brought a motion to suppress all statements that he

made to law enforcement officers following his arrest. ECF No. 22. Magistrate Judge

Leo I. Brisbois issued a Report and Recommendation (“R&R”) on March 4, 2020,

recommending that the Court deny Evans’s motion to suppress. ECF No. 31. This

matter is before the Court on Evans’s objections to the R&R. ECF No. 36. The Court has

conducted a de novo review. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3). In

objecting to the R&R, Evans makes the same arguments that he made before Judge




                                           -1-
      CASE 0:19-cr-00294-PJS-LIB Document 40 Filed 04/21/20 Page 2 of 2



Brisbois. Compare ECF No. 28, with ECF No. 36. The Court agrees with Judge Brisbois’s

analysis of those arguments. See ECF No. 31. The Court therefore adopts the R&R.

                                       ORDER

      Based on all of the files, records, and proceedings herein, the Court ADOPTS the

R&R [ECF No. 31]. Accordingly, IT IS HEREBY ORDERED THAT defendant’s motion

to suppress statements, admissions, and answers [ECF No. 22] is DENIED.


 Dated: April 21, 2020                      s/Patrick J. Schiltz
                                            Patrick J. Schiltz
                                            United States District Judge




                                         -2-
